UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6202



TIMOTHY B. WHITMORE, 529 11 4350, US Coast
Guard Reserves,

                                           Petitioner - Appellant,

          versus


JANET RENO, as Attorney General of the United
States; RODNEY SLATER, as Secretary for the
Department of Transportation; THE OFFICE FOR
THE INSPECTOR GENERAL, Department of Transpor-
tation; ROBERT E. KRAMEK, Admiral, as Comman-
dant of the Coast Guard; REAR ADMIRAL BARRETT,
as Commander of the Maintenance and Logistics
Command Atlantic; THOMAS B. TAYLOR, Captain,
as Commander of the Coast Guard Personnel
Command; UNITED STATES ATTORNEY FOR THE
EASTERN   DISTRICT   OF  VIRGINIA,   Custodial
Respondent,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-98-101-2)


Submitted:   May 25, 1999             Decided:   September 13, 1999


Before NIEMEYER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Timothy B. Whitmore, Appellant Pro Se. Susan Lynn Watt, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Timothy   B.   Whitmore   appeals   the   district    court’s   order

granting Defendant’s motion to dismiss his petition filed under 28

U.S.C. § 2241 (1994).   We have reviewed the record and the district

court’s opinion and find no reversible error.             Accordingly, we

affirm on the reasoning of the district court.            See Whitmore v.

United States, No. CA-98-101-2 (E.D. Va. Jan. 29, 1999).          We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                   2